NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                           FOR THE NINTH CIRCUIT                              DEC 02 2009

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

MIGUEL JUAREZ-ROMERO,                            No. 08-73552

             Petitioner,                         Agency No. A093-469-440

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

             Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted November 5, 2009
                              Seattle, Washington

Before: ALARCÓN, KLEINFELD and CLIFTON, Circuit Judges.

       Miguel Juarez-Romero petitions for review of the dismissal by the Board of

Immigration Appeals of his appeal from the Immigration Judge’s order of removal

based on his November 2006 conviction for identity theft in the first degree. See

WASH. REV. CODE. § 9.35.020 (1) and (2) (2006). We deny his petition for review.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      Juarez asserts that the BIA erred by concluding that his statute of conviction

was a crime involving moral turpitude. We conclude that Juarez’s statute of

conviction categorically describes a crime involving moral turpitude and therefore

deny his petition for review.

      A crime involving fraud is a crime involving moral turpitude. Navarro-

Lopez v. Gonzales, 503 F.3d 1063, 1074 (9th Cir. 2007) (en banc). Washington’s

identity theft statute describes a form of fraud, specifically the knowing use of

another person’s identification to obtain something of value (in excess of $1,500 of

value) with the intent to commit (or to aid and abet) any crime. Although the

intent required by the statute is “the intent to commit a crime” rather than the intent

to defraud, petitioner has failed to identify any application of the statute that would

not constitute fraud. See Gonzales v. Duenas-Alvarez, 549 U.S. 183, 193 (2002).

We have not found any. See e.g. State v. Leyda, 157 Wash. 2d 335, 138 P.3d 610

(Wash. 2006); State v. Acrey, 135 Wash. App 938, 146 P.3d 1215 (Wash. App.

Div. 1, 2006). Thus, the BIA did not err when it determined that Juarez’s statute of

conviction was categorically a crime involving moral turpitude and dismissed his

appeal.

      PETITION DENIED.




                                           2